Exhibit 10.2

DIAMOND OFFSHORE

EXECUTIVE RETENTION PLAN

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (this “Agreement”), made as of             , by and
between Diamond Offshore Drilling, Inc. (the “Company”) and [name of executive]
(the “Executive”), sets forth the terms of the Executive’s Retention Payments as
provided under the Diamond Offshore Executive Retention Plan (the “Plan”). For
the purpose of this Agreement, all capitalized terms used but not otherwise
defined in this Agreement shall have the definition ascribed to them in the
Plan.

 

1. Retention Payments. The Executive is entitled to the following Retention
Payment, subject to the terms and conditions as set forth in this Agreement and
the Plan:

Retention Payment. The Retention Payment consists of up to two payments: the
2018 Retention Payment (eligible to be paid in 2018) and the 2019 Retention
Payment (eligible to be paid in 2019).

 

  a. 2018 Retention Payment. The 2018 Retention Payment is an amount equal to
$            . Provided the Executive remains actively employed in Good Standing
with the Company from the date of this Agreement through January 1, 2018 and
further through the payment of the 2018 Retention Payment, the Executive will
receive the 2018 Retention Payment. If earned, the 2018 Retention Payment shall
be paid in a single lump sum payment no later than March 1, 2018.

 

  b. 2019 Retention Payment. The 2019 Retention Payment is an amount equal to
$            . Provided the Executive remains actively employed in Good Standing
with the Company from the date of this Agreement through January 1, 2019 and
further through the payment of the 2019 Retention Payment, the Executive will
receive the 2019 Retention Payment. If earned, the 2019 Retention Payment shall
be paid in a single lump sum payment no later than March 1, 2019.

 

2. Successors; Binding Agreement. The Plan and this Agreement shall be binding
upon and shall inure to the benefit of the Company and its successors and
assigns, and the Company shall have the right to assign its obligations under
the Plan and this Agreement, in whole or in part, to any successor employer or
its affiliates, in which case the Company shall have no further liability with
respect to the assigned obligations pursuant to the Plan and this Agreement.

 

3. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Company.

 

1



--------------------------------------------------------------------------------

4. No Guaranteed Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and may be terminated by either the Executive or the Company at any
time. The terms of this Agreement and the Plan are not intended to and should
not be construed as providing a guarantee of employment for a specific term or
length of time.

 

5. Consent. By executing this Agreement, the Executive hereby approves and
consents to the terms of the Agreement.

 

6. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company or, in the event of assignment, the
successor employer. No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

7. Section 409A Considerations. All of the payments and benefits payable
pursuant to this Agreement are intended to comply with, or be exempt from,
Section 409A to the extent the requirements of Section 409A are applicable
hereto, and the provisions of this Agreement shall be construed and administered
in a manner consistent with that intention. Notwithstanding anything herein to
the contrary, (i) if at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in Section 409A, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with the requirements
of Section 409A until the first business day that is more than six (6) months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Compensation Committee or the Company’s Board of Directors,
that does not cause such an accelerated or additional tax. In the event that
payments under this Agreement are deferred pursuant to this paragraph in order
to prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified hereunder without any interest
thereon. For purposes of Section 409A, each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of Section 409A.
Without limiting the foregoing, the terms “terminates” or “termination of
employment” or similar terms used in the Plan shall be interpreted to mean to
occur when a “separation of service” occurs as defined under Section 409A.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in the State of Texas and Executive and the Company hereby consent to the
personal jurisdiction in the State of Texas of all such actions.

 

9. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

10. Entire Agreement. This Agreement (together with the Plan) constitutes the
entire agreement between the parties hereto and supersedes all prior agreements,
if any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof except that any
non-solicitation, confidentiality and/or return of property agreements between
the parties are not superseded but expressly preserved by this Agreement.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all such counterparts shall
together constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

  Name:   Title: EXECUTIVE

 

 

3